Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 03/14/22, applicants have amended claims 1-14.

The indicated allowability of claims 1- 14 is withdrawn in view of the newly discovered reference(s) to Takamura et al (US 5,326,399, submitted with the IDS filed on 03/30/22) alone and/or in combination with others.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, the phrase “the robot arm” lacks proper antecedent basis.  For the purpose of examination, the phrase “a robot arm” is assumed in claim 1, line 3.
In claim 3, lines 2-3, the phrase “a flow” lacks proper antecedent basis.  For the purpose of examination, the phrase “the gas flow” is assumed.
In claim 4, line 2, the phrase “a gas flow” lacks proper antecedent basis.  For the purpose of examination, the phrase “the gas flow” is assumed.
In claim 14, line 2, the phrase “operating the curved shaped collection sheet…” lacks proper antecedent basis.  For the purpose of examination, the phrase “wherein the suction hood further comprises a curved shaped collecting sheet for providing a homogeneous flow of collected air containing the dust and/or particles in the operating state, and operating the curved shaped collecting sheet…” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takamura et al (US 5,326,399) in view of Kojima et al (US 6,774,554) and JP 2014 167171A.
Takamura et al discloses (see Fig 1) a spray cabin (booth 2) capable of being a thermal spray cabin (since the temperature of the booth is controlled) comprising: a table (base 5) to hold a part (3) to be coated; and a robot (8) with a robot body and an arm; a spray gun (nozzle 7) mounted on the arm of the robot, a ventilation system (17, 18) comprising an air inlet (see arrow 19) and a suction hood (18 with a discharge port 27) capable of creating a gas flow with a main stream (see Fig 1 for the arrows of air flow showing the path towards the hood) from the air inlet to the hood thereby passing the table in an operating state of the thermal spray cabin, wherein air inlet, table, robot and suction hood are arranged in such a way, that the robot body is positioned outside the main stream of the gas flow in the operating state (see Fig 1). With respect to a thermal processing, Kojima et al teaches a method of thermal spraying in application of a layer on a cathode-ray tube.  JP’171 also teaches (see Abstract and Fig 1) a thermal spray booth provided with a thermal spray gun 11 and a suction hood (31, 32) and a duct in applying a thermal coating layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermal cabin in Takamura et al to coat the cathode ray tube, since it was known in the art to apply a thermal coating on a cathode ray tube part as taught by Kojima et al. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a suction hood in Takamura et al to collect excess coating material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al (US 5,326,399) in view of Kojima et al (US 6,774,554) and JP 2014 167171A as applied to claim 1 above, and further in view of Saito (US 2019/0329284).
Takamura et al lacks teaching a suction hood suction hood comprises a vortex system.  However, Saito teaches (see Fig 2 and para [0018]) a cylindrical shaped vortex system, the vortex system being connected to a suction pipe for producing a circular and/or a spiral motion of an air outlet flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vortex in Takamura et al as modified to separate the air and coating/painting material as taught by Saito et al (see para [0018]).

Allowable Subject Matter
Claims 2-4 and 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not specifically teach or suggest the following limitation: wherein the robot arm and the spray gun are positioned inside the main stream of the gas flow in the operating state (as to claim 2); wherein the suction hood is designed to allow the gas flow between 5000 and 15000 m3/h or velocity over 4 m/s (regarding claims 3-4); wherein the suction hood further comprises a curved shaped collecting sheet) for providing a homogeneous flow of collected air containing the dust and/or particles in the operating state (per claims 6-8);  wherein the vortex system comprises opening slits to allow an additional air outlet flow penetrating directly into the vortex system in the operating state (per claim 9); and wherein the main stream of the gas flow extends along a straight line drawn from at least one part of the air inlet to the table and further to at least one part of the suction hood with the line not crossing and/or touching the robot body (per claim 10) such that the skilled artisan would view each of them obvious in light of Takamura et al.  Additionally, as to claims 11-14, prior art of record does not teach or suggest a thermal spray coating steps comprising, among others, a method to thermal positioning the part to be coated on the table of the thermal spray cabin with a thermal spray cabin as recited (see claim 1) and creating a gas flow with the main stream from the air inlet to the suction hood, the main stream of the gas flow passing the table, wherein the robot body of the robot is positioned outside in the main stream; and using the spray gun attached to the robot arm of the robot to coat the part.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Structurally, Takamura et al alone and/or in combination with others listed above meets the claimed elements of the apparatus recited in claims 1 and 5.  Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Additionally, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/